Woodward, J.:
It distinctly appears by the terms of the will itself, the validity of which is attacked in this case, that a deed executed by the life tenants and the remaindermen would convey an absolute title in fee. Under these circumstances there is no restraint upon alienation or violation of the rule against perpetuities within the express definition of the statute.
. The judgment should be affirmed, with costs:
Hirschberg, P. J., Gaynor, Rich and Miller, JJ., concurred.
Judgment affirmed, with costs.